In Banc.
In December, 1939, the board of governors of Oregon State Bar filed a complaint against Elbert Hermann, an attorney of this court, accusing him of unprofessional conduct. The complaint contained six charges of unethical practice and personal misconduct. The accused was served with the complaint, but failed to answer, and upon his request the hearing was postponed. Mr. Hermann, however, was not present in person or represented by counsel when depositions were taken or when the hearing was had before the trial committee. That committee found that the accused was guilty of the first four charges in the complaint, and not guilty of the other two charges.
The findings of the trial committee were approved by the board of governors, which board on May 23, 1940, recommended to this court that the accused be permanently disbarred from the practice of law. Mr. Hermann was duly notified of that recommendation. More than sixty days have elapsed since the filing of *Page 60 
the recommendation with the clerk of this court, and no petition has been filed by the accused asking that this court review the recommendation as to his disbarment.
The four charges upon which the accused was found guilty have reference to his employment as an attorney. Two of those charges allege that Mr. Hermann received compensation but failed to render services or to refund money so paid him as fees, except a small sum in one instance. The third charge concerns his attempted extortion of money from a client after he had been discharged as counsel. The fourth cause of complaint relates to professional incapacity of the accused due to habitual intoxication.
The evidence and exhibits in this case have been carefully examined, and the court finds therefrom that the recommendation of the board of governors should be followed. It is therefore ordered that Elbert Hermann be, and he hereby is, permanently disbarred from the practice of law in the state of Oregon.
BEAN and ROSSMAN, JJ., not participating. *Page 61